Citation Nr: 0921528	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-39 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
penetrating keratoplasty with glaucoma, bilateral eyes 
(formerly rated as keratoconus, bilateral, corrected to 20/40 
and 20/30).

2.  Entitlement to an effective date prior to February 5, 
2004, for the assignment of a 40 percent evaluation for 
penetrating keratoplasty with glaucoma, bilateral eyes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In this rating decision, the evaluation of the Veteran's 
penetrating keratoplasty with glaucoma, bilateral eyes was 
increased to 30 percent effective February 5, 2004, the date 
the RO received his claim for an increased evaluation.  In a 
subsequent rating decision dated in March 2009, the RO 
increased this evaluation to 40 percent, also effective 
February 5, 2004.  Because the maximum benefit was not 
granted, the issue of entitlement to a higher evaluation 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  The Veteran's penetrating keratoplasty with glaucoma of 
the left eye is productive of the most severe measurement of 
record for corrected vision 20/HM distant; the Veteran is 
blind in this eye, only light perception therein, but there 
is no evidence of rest-requirements, or episodic incapacity 
with respect to this eye.

2.  The Veteran's penetrating keratoplasty with glaucoma of 
the right eye is productive of the most severe measurement of 
record for corrected vision of 20/40 distant and there is no 
evidence of field loss, rest-requirements, or episodic 
incapacity with respect to this eye.

3.  The RO received the Veteran's claim for an increased 
evaluation of penetrating keratoplasty with glaucoma, 
bilateral eyes, on February 5, 2004, which was the date 
assigned as the effective date for the assignment of a 40 
percent evaluation for this disability.

4.  On December 17, 2003, it became factually ascertainable 
that the Veteran's penetrating keratoplasty with glaucoma had 
increased in severity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
disabling for the service-connected penetrating keratoplasty 
with glaucoma, bilateral eyes, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.75, 
4.79, 4.83a, 4.84a, Diagnostic Codes 6000-6079 (2008).

2.  The criteria for an effective date of December 17, 2003, 
but no earlier, are met for the assignment of a 40 percent 
evaluation for penetrating keratoplasty with glaucoma, 
bilateral eyes.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In a March 2004 letter, prior to the issuance of the rating 
decision on appeal, the RO provided the Veteran notice that 
informed him of his and VA's respective duties in obtaining 
evidence in support of his claim.  In an April 2008 letter 
the RO provided the Veteran notice of how VA determines the 
disability rating and effective date, pertinent to his claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a November 
2008 letter, the RO provided the Veteran notice in accordance 
with Vazquez-Flores.   Following the ultimate provision of 
adequate notice, the claims were readjudicated in an April 
2009 Supplemental Statement of the Case, thus curing any 
timing error.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

VA has obtained the Veteran's service treatment records and 
VA medical records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations and 
obtained medical records from a military facility.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Evaluation of Penetrating Keratoplasty with Glaucoma, 
Bilateral Eyes

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
In opening, the Board notes that during the pendency of the 
Veteran's claim and appeal, the regulations pertaining to 
evaluating disabilities of the eye were amended.  See 73 Fed. 
Reg. 66,543 (November 10, 2008).  In this regard, the Board 
notes that the Veteran's claim was filed in February 2004.  
Thus, these regulatory changes are inapplicable in this case 
as these amendments apply only to applications for benefits 
received by VA on or after December 10, 2008, the effective 
date of the regulatory amendments.  Id.  

The Veteran's bilateral eye disability has been evaluated 
under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6035-6012.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27.  Here, DC 6012, applicable to glaucoma, is one of the 
eye disabilities listed in DCs 6000 to 6035.  

In this regard, the Board notes that DC 6035 provides for 
evaluation of keratoconus.  Keratoconus is to be evaluated on 
impairment of corrected visual acuity using contact lenses.  
A note to this diagnostic code provides that when contact 
lenses are medically required, either unilateral or 
bilateral, the minimum evaluation will be 30 percent.  
38 C.F.R. § 4.84a.  

DC 6012 provides for evaluation of glaucoma, congestive or 
inflammatory.  Under this diagnostic code frequent attacks of 
considerable duration during continuance of actual total 
disability are to be evaluated as 100 percent disabling.  
Otherwise, glaucoma is to be evaluated as iritis under DC 
6003.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of  spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  
38 C.F.R. § 4.75.

For VA purposes, blindness is determined to exist when there 
is an inability to recognize test letters at 1 foot (.30 
meters) and when further examination of the eyes reveals that 
perception of objects, hand movements or counting fingers 
cannot be accomplished at 3 feet (.91 meters), lesser extents 
of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
(.91 meters), being considered of negligible utility.  38 
C.F.R. § 4.79 (2008).

Here, DC 6003, applicable to iritis, is one of the nine eye 
disabilities listed in DCs 6000 to 6009.  A note following 
these diagnostic codes indicates that these disabilities are 
to be rated from 10 to 100 percent on the basis of impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuation of active pathology; a minimum 
evaluation of 10 percent is to be assigned during active 
pathology.  38 C.F.R. § 4.84a.  

DCs 6061 to 6079 provide for rating impairment of central 
visual acuity from noncompensable to 100 percent.  Table V 
provides for the relevant percentage evaluation, which, as 
explained in 38 C.F.R. § 4.83a, is determined by intersecting 
the horizontal row appropriate for the Snellen index for one 
eye and the vertical column appropriate to the Snellen index 
of the other eye.  38 C.F.R. § 4.84a.

Following Table V, DC 6080 provides ratings based on 
impairment of field vision, and DCs 6090 to 6092 provide for 
ratings based on impairment of muscle function, including 
diplopia.  38 C.F.R. § 4.84a.

Shortly after the Veteran filed his claim for an increased 
evaluation in February 2004, he was provided a VA examination 
to address the severity of his bilateral eye disability.  The 
March 2004 examiner noted the Veteran's history of 
keratoconus at age 25, followed by corneal transplants of 
both eyes, with the left cornea being done twice.  The 
examiner also documented a history of steroid induced 
glaucoma and trabeculoplasty of both eyes with repeats and 
revisions, glaucoma implants and drops.  Visual status was OD 
(right eye) 20/70 and OS 20/<400 (left eye) uncorrected, and 
OD 20/30 and OS 20/400 corrected.  Visual field examination 
was normal, but it was noted that the left eye had a large 
central scotoma.  The examiner diagnosed penetrating 
keratoplasty both eyes, glaucoma both eyes, controlled on 
medication, diabetes without retinopathy and cataracts, both 
eyes - likely diabetes related.  The examiner noted that the 
subjective factor of this disability was poor visual acuity, 
especially in the left eye. 

Of record is a letter dated in June 2004 from an 
ophthalmologist from the Wilford Hall Medical Center at 
Lackland Air Force Base.  This letter reflects that the 
Veteran was first diagnosed as having keratoconus OU (both 
eyes) in 1973, with subsequent penetrating keratoplasties, OS 
in 1975 and OD in 1977.  Also noted, was a history of 
relaxing incisions of the right eye in December 1980 and 
January 1981, as well as wedge resections in March 1981 and 
February 1983 for irregular astigmatism.  It also reflects a 
history of repeat penetrating keratoplasty on the right eye 
in 1983.  

This letter also notes that the Veteran first began 
experiencing problems with elevated intraocular pressure 
(IOP) in 1985, with medical treatment for IOP until the early 
1990s, when 360-degree laser trabeculoplasties were required.  
Also noted, was that the right eye required filtration 
surgery in 1992, and the Veteran experienced recurrent bleb 
leaks, hypotony and low vision from 1993 to 2000.  The letter 
reflects that in 2001, after an episode of blebitis OD, the 
Veteran underwent a bleb revision.  After this, the Veteran 
experienced escalating IOP in the right eye requiring 
increased levels of medical therapy, including three 
medications.  In December 2003, the Veteran's left eye 
required glaucoma surgery.  It was noted that the irregular 
astigmatism OS required contact lens correction and that a 
Baerveldt Glaucoma Drainage implant surgery was performed.  
In March 2004 the Veteran required a bleb revision OS for a 
Tenon's cyst. 

Examination in June 2004 by this ophthalmologist showed that 
the Veteran's best visual acuity was 20/25 OD and 20/400 
pinhole to 20/200 OS.  His visual fields as measured by the 
Humphrey Visual Field Analyzer showed moderate loss OD and 
severe loss OS with a central scotoma.  In summary, the 
ophthalmologist remarked that the Veteran had advanced 
glaucoma secondary to keratoconus related corneal 
transplants.  

In November 2005, the Lackland AFB ophthalmologist once again 
authored a letter regarding the Veteran's disability history.  
He noted that since the June 2004 letter, the Veteran 
underwent several refractive surgeries to address the high 
level of astigmatism OS.  Also noted was that the Veteran 
experienced a cornea graft rejection OD in June 2005 and 
endophthalmitis OD with multiple surgical procedures shortly 
thereafter.  Examination in October 2005 showed that the 
Veteran's best visual acuity was 20/25 OD and bare hand 
motion (HM) OS.  It was noted that the Veteran's visual 
fields from September 2004, as measured by the Humphrey 
Visual Field Analyzer, showed moderate loss OD and severe 
loss OD.  The ophthalmologist continued a diagnosis of 
advanced glaucoma secondary to keratoconus related corneal 
transplants, and added a diagnosis of history of 
endophthalmitis OS and low vision OU.  It was noted that the 
Veteran's vision interfered with his activities of daily life 
and that he was no longer able to drive at night and was 
having difficulties in his work with computer use.  

In May 2006, the Veteran was once again afforded a VA 
examination based upon a full review of the claims file.  
Examination showed uncorrected distant vision of 20/150 OD 
and 20/HM OS.  Uncorrected near vision was 20/200 OD and 
20/HM OS.  Corrected distant vision was 20/40 OD and 20/HM 
OS.  Corrected near vision was 20/60 OD and 20/HM OS.  The 
Veteran's spectacle prescription, in diopters, was +4.50/-
3.50 OD and +4.00/-3.50 OS, add +3.00 OU.  Diplopia was not 
indicated or present.  Confrontation visual fields were full 
OD and HM vision was noted only OS.  The examiner diagnosed 
severe advanced glaucoma secondary to keratoconus related 
corneal transplants (keratoplasties), lowered visual acuity 
of the right eye and permanent vision loss of the left eye.  

In opening, the Board notes that the provisions pertaining to 
evaluation based on loss of field vision are not applicable 
here and that no diplopia or impairment of muscle function 
has been noted, as outlined above.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6080, 6090.  Although the letters from the 
Wilford Hall Medical Center ophthalmologist state that there 
is field loss in the right eye, these impressions were not 
based on a Goldmann-Bowl Perimeter test.  See 38 C.F.R. 
§ 4.76.  Moreover, VA examinations, both prior and subsequent 
to these letters, showed no field loss in the right eye.  
Thus, in weighing this evidence, the Board finds that there 
is no significant field of vision loss in the right eye.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  With respect to the left eye, the Board finds 
that although there may be field loss, that this eye is best 
evaluated in terms of visual acuity as the provisions 
relating to degrees of field vision impairment in terms of 
alternative comparable visual acuity ratings do not provide 
for blindness in one eye having only light perception.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

Similarly, the Veteran's best distant vision with correction 
will be used as the basis for the present rating.  As shown 
by the May 2006 VA examination, less than 4 diopters of 
spherical correction exists between the two eyes.  38 C.F.R. 
§ 4.75 (2008).

The Board also notes that the evidence of record demonstrates 
the presence of cataracts of both eyes, likely related to 
nonservice-connected diabetes.  The Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a nonservice-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Entitlement to an evaluation in excess of 40 percent is not 
warranted.  As outlined above, the worst that the Veteran's 
corrected distant left eye vision has been throughout the 
relevant period is 20/HM, which equates to a finding of 
blindness in this eye having only light perception.  
38 C.F.R. § 4.79.  With respect to the right eye, the worst 
the corrected distant vision has been is 20/40.  This is 
consistent on the examinations and on the military facility 
treatment records from 2003 to 2008.  In applying these 
findings to Table V, the resultant evaluation is 30 percent 
under DC 6070.  The Board notes that the Veteran is receiving 
an additional 10 percent rating during active pathology for 
glaucoma, rated as iritis.  In this regard, the Board notes 
that DC 6012 could provide for a 100 percent for frequent 
attacks of considerable duration during continuance of actual 
total disability for congestive or inflammatory glaucoma; 
however, there is no evidence of any such attacks or of 
congestive or inflammatory glaucoma.  Likewise, there is no 
evidence of rest requirements or episodic incapacity.  
Accordingly, for these reasons, an evaluation in excess of 40 
percent is not warranted at any time during the relevant 
period.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Moreover, he has not been frequently 
hospitalized for any significant period because of his eye 
disorders.  A June 2004 statement from R.M., Jr., attests to 
significant use of sick and annual leave used by the Veteran 
because of treatment and surgery for his eyes.  Work 
reassignments were also described.  However, although the 
military ophthalmologist also reported the Veteran had 
difficulty with his employment because of computer use, 
marked interference with employment has not been 
demonstrated.  Consequently, referral for extraschedular 
consideration is not warranted.




Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).

A previous determination which is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).

The Veteran asserts that the effective date of the 40 percent 
evaluation of his penetrating keratoplasty with glaucoma, 
bilateral eyes, should date back to July 1, 1986, the date of 
his retirement from service.  In this regard, the Board notes 
that the Veteran was previously granted a non-compensable 
evaluation for this disability effective July 1, 1986, in a 
March 1987 rating decision.  The Veteran never appealed this 
decision and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  Accordingly, the only way 
that an earlier effective date can be assigned, in the 
absence of an allegation of CUE, which the Veteran has not 
alleged, is if it is factually ascertainable that the 
increase in severity occurred within one year of February 5, 
2004, the date that the RO received the Veteran's claim.

On December 17, 2003, it became factually ascertainable that 
the Veteran's disability had increased in severity.  A 
January 2002 medical record from the Wilford Hall Medical 
Center documents vision in the left eye as 20/40, as do 
subsequent notes from this facility.  A December 23, 2003, 
note from this facility, however, shows vision in the left 
eye as 20/400 PH, following the aforementioned Baerveldt 
Glaucoma Drainage implant surgery that was performed on 
December 17, 2003.  Following this time, the Veteran's 
decreased visual acuity remained constant, as outlined above 
and shown by VA examination.  Accordingly, resolving any 
doubt in favor of the Veteran, entitlement to an effective 
date of December 17, 2003, but no earlier, is granted for the 
assignment of a 40 percent evaluation for penetrating 
keratoplasty with glaucoma, bilateral eyes. 



ORDER

Entitlement to an evaluation in excess of 40 percent for 
penetrating keratoplasty with glaucoma, bilateral eyes 
(formerly rated as keratoconus, bilateral, corrected to 20/40 
and 20/30), is denied.  

Entitlement to an earlier effective date of December 17, 
2003, for the assignment of a 40 percent rating for 
penetrating keratoplasty with glaucoma, bilateral eyes, is 
granted. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


